MAINE	SUPREME	JUDICIAL	COURT	                                       Reporter	of	Decisions	
Decision:	 2017	ME	103	
Docket:	   Aro-16-411	
Argued:	   April	11,	2017	
Decided:	  May	25,	2017	
	
Panel:	    SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                                  STATE	OF	MAINE	
                                         	
                                        v.	
                                         	
                                   DALE	E.	BLIER	
	
	
GORMAN,	J.	

      [¶1]	 	 The	 State	 of	 Maine	 appeals	 from	 a	 decision	 of	 the	 trial	 court	

(Fort	Kent,	Soucy,	J.)	granting	Dale	E.	Blier’s	motion	to	suppress	evidence	that	

resulted	 in	 a	 criminal	 complaint	 charging	 Blier	 with	 operating	 under	 the	

influence	(Class	D),	29-A	M.R.S.	§	2411(1-A)(A)	(2016).		The	State	argues	that	

the	court	erred	in	concluding	that	the	officer	violated	the	Fourth	Amendment	

when	he	ordered	Blier	to	leave	his	house	in	order	to	complete	a	traffic	stop.		

We	agree	and	vacate	the	order	suppressing	the	evidence.	

                                   I.		BACKGROUND	

      [¶2]	 	 On	 June	 26,	 2015,	 the	 State	 charged	 Blier	 by	 criminal	 complaint	

with	operating	under	the	influence	(OUI)	(Class	D),	29-A	M.R.S.	2411(1-A)(A),	

to	which	he	pleaded	not	guilty.		Blier	moved	to	suppress	some	of	the	evidence	
2	

against	 him,	 arguing	 that	 the	 State	 had	 unlawfully	 seized	 him	 without	 a	

warrant.		In	September	of	2015,	the	court	held	a	hearing	on	the	motion.	

         [¶3]	 	 Viewing	 the	 evidence	 in	 the	 light	 most	 favorable	 to	 the	 court’s	

order,	the	following	facts	articulated	in	the	court’s	order	are	supported	by	the	

evidence	presented	at	the	suppression	hearing.		See	State	v.	Collier,	2013	ME	

44,	¶	2,	66	A.3d	563.		On	June	14,	2015,	at	about	10:30	p.m.,	a	police	officer	on	

patrol	in	Fort	Kent	observed	a	car	with	defective	license	plate	lights	traveling	

north	on	Market	Street.		The	officer	pulled	onto	Market	Street,	caught	up	with	

the	 car,	 and	 turned	 on	 the	 police	 cruiser’s	 “wig	 wag”	 lights	 (flashing	

headlights)	 as	 the	 car	 turned	 onto	 North	 Perley	 Brook	 Road.1	 	 The	 officer	

continued	to	follow	the	car	for	about	860	feet,	at	which	point	the	car	turned	

into	the	driveway	of	a	residence.		The	driver	parked,	exited	the	car,	walked	up	

a	short	flight	of	stairs,	opened	a	screen	door,	entered	an	enclosed	porch,	and	

attempted	to	unlock	the	door	to	his	house.		As	the	officer	followed	the	driver	

and	 entered	 the	 enclosed	 porch,	 the	 driver	 opened	 the	 door	 and	 stepped	

inside	 the	 house.	 	 The	 officer	 briefly	 spoke	 to	 the	 driver	 over	 the	 threshold	

through	 the	 open	 door,	 explaining	 that	 he	 was	 effecting	 a	 traffic	 stop	 due	 to	


     1		Although	he	intended	to	engage	the	blue	lights	on	top	of	the	cruiser	when	he	turned	on	the	wig	

wag	 lights,	 the	 officer	 did	 not	 engage	 them	 until	 he	 was	 in	 Blier’s	 driveway.	 	 The	 officer	 did	 not	
engage	the	cruiser’s	siren	at	any	point.	
                                                                                         3	

defective	 license	 plate	 lights.	 	 He	 told	 the	 driver	 that	 “he	 needed”	 to	 come	

outside	to	retrieve	his	license,	registration,	and	proof	of	insurance.		The	driver	

then	 walked	 to	 his	 car	 to	 retrieve	 the	 requested	 documentation.	 	 Standing	

over	 the	 driver	 as	 he	 retrieved	 his	 documents—which	 identified	 him	 as	

Blier—the	 officer	 detected	 the	 smell	 of	 alcohol	 and	 decided	 to	 conduct	 field	

sobriety	 tests.	 	 Based	 on	 his	 performance	 on	 those	 tests,	 the	 officer	 arrested	

Blier	for	OUI.	

	     [¶4]	 	 Seven	 months	 after	 the	 hearing,	 on	 April	 29,	 2016,	 the	 court	

granted	 Blier’s	 motion	 to	 suppress,	 concluding	 that	 (1)	 although	 the	 officer	

had	a	reasonable,	articulable	suspicion	to	make	a	traffic	stop	for	the	defective	

license	 plate	 lights,	 the	 officer	 did	 not	 have	 probable	 cause	 to	 suspect	 any	

criminal	activity,	and	no	exigent	circumstances	existed	when	he	ordered	Blier	

to	 exit	 his	 house;	 (2)	 because	 Blier	 would	 not	 have	 believed	 he	 was	 free	 to	

disregard	the	officer’s	order	to	come	outside,	the	verbal	order	amounted	to	an	

unlawful	 seizure	 of	 Blier;	 and	 (3)	 because	 all	 evidence	 of	 Blier’s	 OUI	 arose	

after	that	seizure,	it	must	be	suppressed.	

      [¶5]		The	State	moved	the	court	to	reconsider	and	for	further	findings	of	

fact	and	conclusions	of	law.		On	August	15,	2016,	the	court	denied	the	motion	

to	reconsider	and	further	found	that	the	officer	had	a	reasonable,	articulable	
4	

suspicion	of	a	civil	traffic	violation,	sufficient	for	an	investigatory	traffic	stop	

but	not	sufficient	to	seize	Blier	across	the	threshold	of	his	house;	that	although	

the	officer	believed	that	Blier	was	refusing	to	stop	for	or	fleeing	from	him,	that	

belief	was	not	objectively	reasonable,	and	so	there	was	no	probable	cause	to	

believe	 that	 a	 crime	 had	 been	 committed;	 that	 Blier	 had	 not	 exhibited	 any	

furtive	 behavior;	 and	 that	 the	 officer’s	 pursuit	 of	 Blier	 was	 not	 a	 “hot”	 one	

based	on	video	evidence	that	the	officer	did	not	leave	his	car	to	follow	Blier	for	

at	 least	 seven	 seconds.	 	 The	 State	 timely	 appealed	 pursuant	 to	 15	 M.R.S.	

§	2115-A	(2016)	and	M.R.	App.	P.	21(b).2	

                                               II.		DISCUSSION	

	         [¶6]	 	 The	 motion	 court	 determined	 that	 the	 officer	 unlawfully	 seized	

Blier	across	the	threshold	of	his	house	in	what	amounted	to	a	de	facto	arrest	

because	 the	 officer	 did	 not	 have	 probable	 cause	 to	 believe	 that	 Blier	 had	

engaged	 in	 any	 criminal	 activity.	 	 Because	 we	 conclude	 that	 the	 officer	 had	

probable	 cause	 to	 arrest	 Blier	 for	 refusing	 to	 stop	 for	 a	 law	 enforcement	


     2	 	 The	 State’s	 notice	 of	 appeal—which	 indicated	 that	 it	 filed	 the	 appeal	 “in	 anticipation	 of	 the	

receipt	 of	 the	 Attorney	 General’s	 written	 approval”—did	 not	 strictly	 comply	 with	 statutory	
requirements	because	it	neglected	to	either	include	the	written	approval	of	the	Attorney	General	or	
to	state	“that	the	Attorney	General	has	orally	stated	that	the	approval	will	be	granted.”		15	M.R.S.	
§	2115-A(5)	(2016).		We	urge	the	State	to	be	more	diligent	in	its	compliance	with	 section	2115-A	
and	Maine’s	Rules	of	Appellate	Procedure.		However,	we	decline	to	dismiss	the	appeal	because	the	
Attorney	 General	 had,	 in	 fact,	 given	 written	 approval	 two	 days	 before	 the	 filing	 of	 the	 appeal	 and	
because	section	2115-A	requires	us	to	liberally	construe	its	provisions.		See	15	M.R.S.	§	2115-A(6).			
                                                                                                              5	

officer,	 we	 vacate	 the	 suppression	 order.	 	 29-A	 M.R.S.	 §	2414(2)	 (2016);	 see	

also	17-A	M.R.S.	§	751-B(1)(A)	(2016).	

        [¶7]	 	 When	 an	 appellant	 challenges	 a	 court’s	 order	 on	 a	 motion	 to	

suppress,	 we	 review	 the	 factual	 findings	 of	 the	 motion	 court	 for	 clear	 error	

and	“the	application	of	those	facts	to	constitutional	protections	.	.	.	de	novo.”		

State	 v.	 Bailey,	 2012	 ME	 55,	 ¶	 12,	 41	 A.3d	 535	 (quotation	 marks	 omitted).		

Here,	because	the	suppression	order	“is	based	primarily	on	undisputed	facts,”	

we	review	it	de	novo	as	a	legal	conclusion.		Id.	

        [¶8]		The	Fourth	Amendment	to	the	United	States	Constitution	protects	

citizens	 “from	 unreasonable	 intrusions	 of	 police	 officers	 and	 other	

government	 agents,”	 State	 v.	 Dominique,	 2008	 ME	 180,	 ¶	 24,	 960	 A.2d	 1160	

(quotation	 marks	 omitted),	 including	 unlawful	 arrest,	 see	 State	 v.	 Langlois,	

2005	ME	3,	¶	8,	863	A.2d	913.3		When	a	police	officer	makes	an	investigative	

stop,	he	or	she	“must	have,	at	the	time	of	the	stop,	an	articulable	suspicion	that	

criminal	conduct	has	taken	place,	is	occurring,	or	imminently	will	occur,	and	

the	 officer’s	 assessment	 of	 the	 existence	 of	 specific	 and	 articulable	 facts	

sufficient	to	warrant	the	stop	must	be	objectively	reasonable	in	the	totality	of	

the	 circumstances.”	 	 State	 v.	 Donatelli,	 2010	 ME	 43,	 ¶	 11,	 995	A.2d	 238	

   3	 	 Article	 I,	 section	 5	 of	 the	 Maine	 Constitution	 provides	 the	 same	 protections	 as	 the	 Fourth	

Amendment.		State	v.	Gulick,	2000	ME	170,	¶	9	n.3,	759	A.2d	1085.	
6	

(alterations	 omitted)	 (quotation	 marks	 omitted).	 	 When	 an	 investigating	

officer’s	 actions	 during	 the	 stop	 “exceed	 what	 is	 necessary	 to	 dispel	 the	

suspicion	that	justified	the	stop,	the	detention	may	amount	to	an	arrest	and	is	

lawful	 only	 if	 it	 is	 supported	 by	 probable	 cause.”	 	 Id.	 ¶	 12	 (quotation	 marks	

omitted).	 	 Here,	 we	 need	 not	 determine	 whether	 the	 investigative	 stop	

became	 a	 de	 facto	 arrest	 because	 we	 conclude	 that	 the	 officer	 had	 probable	

cause	to	arrest	Blier.		See	State	v.	Flint,	2011	ME	20,	¶	9,	12	A.3d	54.	

       [¶9]	 	 “Probable	 cause	 exists	 where	 facts	 and	 circumstances	 within	 the	

knowledge	 of	 the	 officers	 and	 of	 which	 they	 have	 reasonably	 trustworthy	

information	would	warrant	a	prudent	and	cautious	person	to	believe	that	the	

arrestee	did	commit	or	is	committing	the	felonious	offense.”	State	v.	Lagasse,	

2016	ME	158,	¶	13,	149	A.3d	1153	(quotations	marks	omitted).		The	probable	

cause	 standard	 is	 an	 objective	 one	 and	 presents	 “a	 very	 low	 threshold.”	 	 Id.	

¶	14	(quotations	marks	omitted);	see	Flint,	2011	ME	20,	¶	12,	12	A.3d	54	(“[I]t	

is	the	objective	view	of	the	circumstances	that	matters;	the	arresting	officer’s	

subjective	 belief	 regarding	 whether	 probable	 cause	 exists	 is	 not	

determinative.”).		

       [¶10]		Here,	viewing	the	facts	as	found	by	the	motion	court	objectively,	

probable	 cause	 to	 arrest	 Blier	 existed	 because	 the	 officer	 had	 personal	
                                                                                           7	

knowledge	 of	 facts	 that	 would	 lead	 a	 prudent	 and	 cautious	 officer	 to	 believe	

that	 Blier	 was	 refusing	 “to	 stop	 [his]	 motor	 vehicle	 on	 request	 or	 signal	 of	 a	

uniformed	 law	 enforcement	 officer.”	 	 29-A	 M.R.S.	 §	2414(2)	 (defining	 the	

Class	E	 crime	 of	 “[f]ailure	 to	 stop”);	 29-A	 M.R.S.	 §	 2414(1)(B)	 (defining	

“[s]ignal”	 to	 include	 “flashing	 emergency	 lights”).	 	 Blier	 did	 not	 pull	 over	

despite	being	followed	by	a	police	cruiser	with	flashing	headlights.		Blier	also	

got	 out	 of	 his	 car	 and	 attempted	 to	 enter	 his	 house	 notwithstanding	 the	 fact	

that	 a	 police	 cruiser	 with	 flashing	 headlights	 was	 parked	 behind	 him	 in	 the	

driveway.			

       [¶11]		Because	the	police	officer	had	probable	cause	to	arrest	Blier	for	

the	Class	E	crime	of	failure	to	stop,	and	pursued	him	“immediate[ly]	and	fairly	

continuous[ly]	 from	 the	 scene	 of	 the	 crime”	 into	 the	 curtilage	 of	 his	 home,	

State	 v.	 Pease,	 520	 A.2d	 698,	 700	 (Me.	 1987),	 his	 seizure	 of	 Blier	 did	 not	

amount	to	an	unlawful	seizure	or	arrest.			

	      The	entry	is:	

                     Order	 of	 suppression	 vacated.	 	 Remanded	 for	
                     further	proceedings.		
	
	      	       	     	      	      	
8	

	
Todd	R.	Collins,	District	Attorney	(orally),	8th	Prosecutorial	District,	Caribou,	
for	appellant	State	of	Maine	
	
Neil	J.	Prendergast,	Esq.	(orally),	Fort	Kent,	for	appellee	Dale	E.	Blier	
	
	
Fort	Kent	District	Court	docket	number	CR-2015-127	
FOR	CLERK	REFERENCE	ONLY